Case 1:19-cv-00826-PLM-PJG ECF No. 45, PageID.541 Filed 05/24/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

SHANNON WILLIAMS,                              )
                          Plaintiff,           )
-v-                                            )      No. 1:19-cv-826
                                               )
                                               )      Honorable Paul L. Maloney
NORTH LANSING OPCO, LLC, d/b/a                 )
THE MEDILODGE GROUP, INC.,                     )
                      Defendant.               )
                                               )

                                       JUDGMENT

      In accordance with the order entered on this date (ECF No. 44), and pursuant to Fed.

R. Civ. P. 58, JUDGMENT hereby enters.

      THIS ACTION IS TERMINATED.

      IT IS SO ORDERED.

Date: May 24, 2021                                    /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge
